Citation Nr: 0816081	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include death benefits under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
November 1946, and May 1950 to March 1956.  He died in 
November 2000.  He is survived by his widow, who is the 
appellant in this case.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2004, when it was denied.  The 
appellant appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of January 2005, the 
Court granted a joint motion filed by the parties in the case 
and remanded the matter to the Board for further evidentiary 
and procedural development.  The Board remanded this matter 
in June 2006.  In November 2007, the Board again denied the 
appellant's claim, however, by Order of January 2008, the 
Court granted another joint motion filed by the parties in 
the case and remanded the matter to the Board again for 
further evidentiary and procedural development.  Therefore, 
this issue again returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a previous remand, as directed by a previous Joint Motion 
for Remand, the Board remanded this issue for a more 
comprehensive opinion as to the etiology of the veteran's 
death, to specifically include the question of whether there 
was negligence in VA's treatment of the veteran resulting in 
his femur being fractured.  In response to that inquiry, the 
reviewing VA physician stated that the veteran has walked 
with a cane inside his home, and used a wheelchair outside 
the home, and that he "could have fallen anywhere besides 
the VA."  The January 2008 Joint Motion for Remand indicated 
that this statement failed to address the question of whether 
VA's treatment was negligent and resulted in the veteran's 
fall, and resulting fracture of his femur.  The document 
indicated that this issue must be remanded for a VA physician 
to review the veteran's entire claims file and address 
whether VA provided appropriate care for a veteran who had 
diagnosed Alzheimer's disease, alcoholic dementia, and 
residuals of a CVA that include right hemiparesis.  The 
statement indicated that this physician should also address 
the standard of care in treating a hospitalized veteran with 
such disabilities, and provide a complete rationale for 
whether there was negligence in VA's treatment of the 
veteran.

In light of the direction as noted above the this January 
2008 Joint Motion for Remand, the Board finds it has no 
choice but to remand this case for further development. 

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The AMC should accomplish all 
necessary evidentiary and procedural 
development pertinent to a claim for 
dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 
1151, to include proper notification 
regarding the VA's duties to notify and 
assist the appellant in the development 
of her claim.

2.  The appellant's claims file, to 
include any records received pursuant to 
the above request, should be forwarded to 
a VA physician with appropriate expertise 
to review the file and address the 
medical questions raised by the joint 
motion for remand. In particular, the 
physician is requested to answer the 
following questions, providing a complete 
rationale for each conclusion reached. If 
no medical conclusion is achievable 
without resort to speculation, the 
physician should so state.

a.) Was there negligence in VA's 
treatment of the veteran resulting in his 
femur being fractured?

b.) Did the veteran's femur fracture 
contribute to his being bedridden?

c.) Did being bedridden contribute to his 
cause of death?

d.) Did the veteran's service-connected 
intervertebral disc syndrome contribute 
substantially or materially in causing 
the veteran's death?

e.)  Did the VA provide appropriate care 
for a veteran who had diagnosed 
Alzheimer's disease, alcoholic dementia, 
and residuals of a CVA that include right 
hemiparesis?

f.)  What is the standard of care in 
treating a hospitalized veteran with such 
disabilities?

g.)  Was the VA negligent at any time in 
its treatment of the veteran?

3.  After the development requested above 
has been completed the RO should again 
review the record as to the issue of 
entitlement to dependency and indemnity 
compensation benefits.  If the benefit 
sought on appeal remains denied, the 
appellant and her attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



